DETAILED ACTION
This office action is in response to communications filed on May 17, 2021, concerning application number 16/657,427.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed May 17, 2021, have been fully considered but they are not persuasive. 
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Miyashita meets the newly added claim limitations.
Applicant’s arguments filed on May 17, 2021, with regard to sealing amendments are drawn towards newly added claim limitations. Miyashita meets the newly added claim limitations.
Status of Claims
Amendment to the claims was filed on May 17, 2021.
Claim 2 was canceled. Claims 11 and 12 were newly added.
Claims 1 and 3-12 are currently pending.
Drawings
The drawings were received on May 17, 2021.  These drawings are acceptable.
Replacement drawings received on May 17, 2021, overcomes the drawing objections raised in the office action mailed on February 17, 2021.
Claim Rejections - 35 USC § 112
Amendment to the Claims filed on May 17, 2021, overcome the 112(b) or 112 Second paragraph rejections raised in the office action mailed on February 17, 2021.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 4, and 8-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miyashita (US 9,200,721).
Regarding claim 1, Miyashita discloses a pneumatic actuator (101) for actuating a valve (125), having a working piston (135) which is mounted movably in a cylinder housing (ann. fig. 7) along a movement axis (ann. fig. 7) and delimits a variable-size working space (134) with the cylinder housing and is connected to a piston rod (136) which extends along the movement axis, the cylinder housing having a one-piece cup-shaped first outer body (132) with a sleeve-shaped first piston rod guide (ann. fig. 7) arranged centrally in the first outer body and a one-piece cup-shaped second outer body (131) with a sleeve-shaped second piston rod guide  (ann. fig. 7) arranged centrally in the second outer body, the first piston rod guide and the second piston rod guide being spaced apart along the axis of movement and arranged coaxially with one another (ann. fig. 7 illustrates the first and second piston rod guides are coaxial and spaced apart) and being designed for linearly movable guidance of the piston rod, the working space is bounded by the first outer body and by the second outer body, and the piston an upper circumferential sealing groove (ann. fig. 7) in which an upper sealing (ann. fig. 7) is accommodated and further comprises a lower circumferential sealing groove (lower sealing 140 is accommodated in lower circumferential sealing groove, illustrated in ann. fig. 7) in which a lower sealing (140) is accommodated, wherein the upper sealing is in sealing contact with a circular cylindrical inner surface of the first piston rod guide (ann. fig. 7) and wherein the lower sealing is in sealing contact with a circular cylindrical inner surface of the associated piston rod guide (ann. fig. 7).

    PNG
    media_image1.png
    607
    827
    media_image1.png
    Greyscale

MASAMURA – ANNOTATED FIGURE 2
Regarding claim 3, Miyashita discloses the first outer body with the first piston rod guide (132) is a plastic injection-moulded part and/or wherein the second outer body (131) with the second piston (col. 2 lines 4-8 disclose a resin body for the fluid control valve 101, which includes the drive section 103 that fits on the valve section 102).
Regarding claim 4, Miyashita discloses a fluid connection (port 132a) for connecting a fluid line (exhaust line for port 132a) is formed on an outer surface of the first outer body (ann. fig. 7), and wherein a fluid channel (ann. fig. 7) starting from the fluid connection passes through the first outer body (132).
Regarding claim 8, Miyashita discloses the first outer body (132) is sealingly connected (col. 2 lines 4-8 disclose a resin body for the fluid control valve 101, which includes the drive section 103 that fits on the valve section 102) to the second outer body (131).
Regarding claim 9, Miyashita discloses an annular space (134a) is formed between an inner surface (ann. fig. 7) of the first outer body (132) and an outer surface of the first piston rod guide (ann. fig. 7), and wherein a spring (139) is accommodated in the annular space, the which spring being supported on an end face of the working piston (135) facing the annular space and on an inner end face of the first outer body (inner surface of the first outer body illustrated in ann. fig. 7).
Regarding claim 10, Miyashita discloses the first piston rod guide (ann. fig. 7) and the second piston rod guide (ann. fig. 7) has a cylindrical inner surface (ann. fig. 7) which is formed as a guide surface and as a sealing surface (seals illustrated on the piston rod 136 illustrated in ann. fig. 7) for the piston rod (136).
Regarding claim 11, Miyashita discloses a pneumatic actuator (101) for actuating a valve (125), having a working piston (135) which is mounted movably in a cylinder housing (ann. fig. 7) along a movement axis (ann. fig. 7) and delimits a variable-size working space (134) with the cylinder housing and is connected to a piston rod (136) which extends along the movement axis, the cylinder housing having a one-piece cup-shaped first outer body (132) with a sleeve-shaped first piston rod guide (ann. fig. 7) arranged centrally in the first outer body and a one-piece cup-shaped second outer body (131) sleeve-shaped second piston rod guide  (ann. fig. 7) arranged centrally in the second outer body, the first piston rod guide and the second piston rod guide being spaced apart along the axis of movement and arranged coaxially with one another (ann. fig. 7 illustrates the first and second piston rod guides are coaxial and spaced apart) and being designed for linearly movable guidance of the piston rod, the working space is bounded by the first outer body and by the second outer body, and the piston rod passing through the end of the cylinder housing, wherein the piston rod is provided with at least one sealing (140) in order to form a sealing connection with the associated piston rod guide and wherein the first outer body with the first piston rod guide is a plastic injection-moulded part (col. 2 lines 4-8 disclose a resin body for the fluid control valve 101, which includes the drive section 103 that fits on the valve section 102) and wherein the first outer body is sealingly connected (col. 2 lines 4-8 disclose a resin body for the fluid control valve 101, which includes the drive section 103 that fits on the valve section 102) to the second outer body.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Miyashita (US 9,200,721), as applied in claims 1 and 4 above, in view of Ito et al. (US PG PUB 2017/0351275, hereinafter “Ito”).
Regarding claim 5, Miyashita, as applied in claims 1 and 4 above, discloses the outer surface of the first outer body and the fluid connection.
Miyashita substantially discloses the claimed invention, except a frame-shaped projection is formed on the outer surface of the first outer body, surrounding the fluid connection, on which projection a plate-shaped cover is fixed, which is penetrated by the fluid connection.
Ito teaches a frame-shaped projection (3, fig. 7 illustrates the connection between the electropneumatic regulator 3 and the outer surface of the first outer body 38) is formed on an outer surface of a first outer body (38), surrounding a fluid connection (34), on which projection a plate-shaped cover (portion of the housing for frame-shape projection 3 that connects to first outer body 38) 
It would have been obvious to one having ordinary skill in the art at a time prior to the effective filing date of the instant invention to have modified the exhaust port of the first outer body, as disclosed by  Miyashita, by attaching an exhaust electropneumatic regulator housing to an outer body, as taught by Ito, for the purpose of allowing the control system for the pneumatic exhaust and supply solenoid actuators to be directly attached to the valve housing (para 0012).

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Miyashita (US 9,200,721) in view of Messerschmidt et al. (US PG PUB 2016/0298788, hereinafter “Messerschmidt”).
Regarding claim 6, Miyashita discloses an adapter sleeve (ann. fig. 7) is formed on the second outer body (131) which extends coaxially with the second piston rod guide (ann. fig. 7) and through which the piston rod (136) passes, and wherein a piston rod (136) is provided with a locking device (threaded connection) arranged at the end for coupling to an actuating rod (ann. fig. 4) of the valve (125).
Miyashita substantially discloses the invention as claimed, except the end with a guide sleeve made of a metallic material, and wherein the piston rod is provided with a locking device arranged at the end for coupling to an actuating rod of a valve.
Messerschmidt teaches a guide sleeve (para 0037 state the second body 24 is either metal or plastics, the adapter sleeve guides the valve 70) made of a metallic material.

    PNG
    media_image2.png
    863
    783
    media_image2.png
    Greyscale

MESSERSCHMIDT – ANNOTATED FIGURE 4
It would have been obvious to one having ordinary skill in the art at a time prior to the effective filing date of the claimed invention to have modified the plastic guide sleeve, as disclosed by Miyashita, by using a  guide sleeve made of a metallic material, for the purpose of overcoming the short comings of using plastic that can melt with high temperatures which is disclosed by Miyashita. 
Regarding claim 7,
Messerschmidt teaches a receiving sleeve (ann. fig. 4) is formed on an first outer body (28) which extends coaxially with the first piston rod guide (54), the receiving sleeve delimits a common recess (through hole of the receiving sleeve) with the first piston rod guide and which is designed for movably receiving a functional element (56) arranged on the end side of a piston rod (16) from the group: optical indicator (para 0047 describes an optical indicator that is viewed through a transparent end cap (58).
It would have been obvious to one having ordinary skill in the art at a time prior to the effective filing date to have modified the top of the first outer body, as disclosed by Miyashita, by making an opening in a top of a first outer body an inserting a transparent end cap that can serve as an optical indicator, as taught by Messerschmidt, for the purpose of using a transparent end cap as in inspection window, in order to optically display the position of a top of a piston rod.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Miyashita (US 9,200,721) in view of Ariizumi et al. (4,712,576, hereinafter “Ariizumi”), in further view of Messerschmidt et al. (US PG PUB 2016/0298788, hereinafter “Messerschmidt”).
Regarding claim 12, Miyashita discloses a pneumatic actuator (101) for actuating a valve (125), having a working piston (135) which is mounted movably in a cylinder housing (ann. fig. 7) along a movement axis (ann. fig. 7) and delimits a variable-size working space (134) with the cylinder housing and is connected to a piston rod (136) which extends along the movement axis, the cylinder housing having a one-piece cup-shaped first outer body (132) with a sleeve-shaped first piston rod guide (ann. fig. 7) arranged centrally in the first outer body and a one-piece cup-shaped second outer body (131) with a sleeve-shaped second piston rod guide  (ann. fig. 7) arranged centrally in the second outer body, the first piston rod guide and the second piston rod guide being spaced apart along the axis of movement and arranged coaxially with one another (ann. fig. 7 illustrates the first and second piston rod guides are coaxial and spaced apart) and being designed for linearly movable guidance of the piston rod, the working space is bounded by the first outer body and by the second outer body, the working space is bounded by the first outer body and by the second outer body, and the piston rod passing through the end of the cylinder housing, wherein the piston rod is provided with at least one sealing (140) in order to form a sealing connection with the associated piston rod guide (second piston rod guide, illustrated in ann. fig. 7), wherein an adapter sleeve (ann. fig. 7) is formed on the second outer body which extends coaxially with the second piston rod guide and through which the piston rod passes.
Miyashita substantially discloses the invention as claimed, except the piston rod is provided with locking balls arranged at the end for coupling to an actuating rod of a valve; and an end of the guide sleeve is made of metallic material.
Ariizumi teaches a piston rod (26) is provided with locking balls (32) arranged at the end for coupling to an actuating rod (25) of a valve (col. 7 line 18- col. 8 line 17 describes the connection).
It would have been obvious to one having ordinary skill in the art at a time prior to the effective filing date of the claimed invention to have modified the connection between the piston rod and the valve element, as disclosed by Miyashita, by using a ball coupling, as taught by Ariizumi, for the purpose of creating an easily disconnected connection between a valve element and a piston rod (col. 3 lines 4-5).
The Miyashita as modified above, substantially discloses the invention as claimed, except the end of the guide sleeve is made of metallic material.
Messerschmidt teaches a guide sleeve (para 0037 state the second body 24 is either metal or plastics, the adapter sleeve guides the valve 70) made of a metallic material.
It would have been obvious to one having ordinary skill in the art at a time prior to the effective filing date of the claimed invention to have modified the plastic guide sleeve, as disclosed by Miyashita as modified above, . 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daphne Barry whose telephone number is (571)272-9966 and fax number is (571) 273-9966.  The examiner can normally be reached on Monday through Friday 9 AM-6 PM (eastern).
If attempts to reach the examiner by telephone are unsuccessful, one of the examiner’s supervisors can be reached by phone, either Mary McManmon can be reached at (571) 272-6007, Craig Schneider can be reached at (571) 272-3607, or Kenneth Rinehart can be reached at (571) 272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 
/DAPHNE M BARRY/Primary Examiner, Art Unit 3753